Name: 2002/25/EC: Commission Decision of 11 January 2002 laying down special conditions governing imports of fishery products originating in the Republic of Croatia (notified under document number C(2002) 14/2) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  Europe;  tariff policy;  trade policy;  international trade
 Date Published: 2002-01-15

 Avis juridique important|32002D00252002/25/EC: Commission Decision of 11 January 2002 laying down special conditions governing imports of fishery products originating in the Republic of Croatia (notified under document number C(2002) 14/2) (Text with EEA relevance) Official Journal L 011 , 15/01/2002 P. 0025 - 0030Commission Decisionof 11 January 2002laying down special conditions governing imports of fishery products originating in the Republic of Croatia(notified under document number C(2002) 14/2)(Text with EEA relevance)(2002/25/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products(1), as last amended by Directive 97/79/EC(2), and in particular Article 11(1) thereof,Whereas:(1) An inspection has been carried out on behalf of the Commission in the Republic of Croatia to verify the conditions under which fishery products are produced, stored and dispatched to the Community.(2) The provisions of Croatian legislation on health inspection and monitoring of fishery products may be considered equivalent to those laid down in Directive 91/493/EEC.(3) In particular the Veterinary Directorate (VD) of the Ministry of Agriculture and Forestry is capable of effectively verifying the application of the laws in force.(4) It is appropriate to lay down detailed rules concerning the health certificate which must, under Directive 91/493/EEC, accompany consignments of fishery products imported into the Community from Croatia. In particular these rules must specify the definition of a model certificate, the minimum requirements regarding the language or languages in which it must be drafted and the status of the person empowered to sign it.(5) The mark which must be affixed to packages of fishery products should give the name of the third country and the approval/registration number of the establishment, factory vessel, cold store or freezer vessel of origin, except for certain frozen products.(6) Pursuant to Article 11(4)(c) of Directive 91/493/EEC a list of approved establishments, factory vessels, or cold stores must be drawn up, and a list of freezer vessels equipped in accordance with the points 1 to 7 of Annex II to Council Directive 92/48/EEC(3) must also be drawn up. These lists must be drawn up on the basis of a communication from the VD to the Commission. It is therefore for the VD to ensure compliance with the provisions laid down to that end in Directive 91/493/EEC.(7) The VD has provided official assurances regarding compliance with the rules set out in Chapter V of the Annex to Directive 91/493/EEC, and regarding the fulfilment of hygienic requirements equivalent to those laid down by that Directive.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Veterinary Directorate of the Ministry of Agriculture and Forestry shall be the competent authority in Croatia for verifying and certifying compliance of fishery and aquaculture products with the requirements of Directive 91/493/EEC.Article 2Fishery and aquaculture products originating in Croatia must meet the following conditions:1. each consignment must be accompanied by a numbered original health certificate, duly completed, signed, dated and comprising a single sheet in accordance with the model in Annex A hereto;2. the products must come from approved establishments, factory vessels or cold stores, or from registered freezer vessels listed in Annex B hereto;3. except in the case of frozen fishery products in bulk and intended for the manufacture of preserved foods, all packages must bear the word "CROATIA" and the approval/registration number of the establishment, factory vessel, cold store or freezer vessel of origin in indelible letters.Article 31. Certificates as referred to in Article 2(1) must be drawn up in at least one official language of the Member State where the checks are carried out.2. Certificates must bear the name, capacity and signature of the representative of the VD and the latter's official stamp in a colour different from that of other endorsements.Article 4This Decision shall apply from the 60th day following that of its publication in the Official Journal of the European Communities.Article 5This Decision is addressed to the Member States.Done at Brussels, 11 January 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 15.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 187, 7.7.1992, p. 41.ANNEX A>PIC FILE= "L_2002011EN.002702.TIF">>PIC FILE= "L_2002011EN.002801.TIF">ANNEX BLIST OF ESTABLISHMENTS AND VESSELS>TABLE>Legend:PP: Processing plant.ZV: Freezer vessel.